Citation Nr: 1725759	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  11-03 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a one-year temporary total disability rating of 100 percent, followed by a 60 percent rating, thereafter, for a right knee arthroplasty performed on September 29, 2014. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Y. A. Miller, Associate Counsel






INTRODUCTION

The appellant served on active duty in the U.S. Army from October 1972 to October 1974, and from June 1975 to June 1993. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The Board remanded this matter for additional evidentiary development in May 2014 and October 2016.


FINDING OF FACT

1. On September 29, 2014, the Veteran underwent a full right knee arthroplasty (replacement) on the right side, the nature and extent of which is contemplated by Diagnostic Code 5055.

2. From September 29, 2015, the Veteran's right knee disability was manifested by chronic residuals consisting of severe painful motion and weakness in his right knee. 

3. From November 23, 2016, the Veteran's right knee disability was manifested by moderate instability. 

CONCLUSION OF LAW

1. The criteria for a temporary 100 percent disability rating based on a replacement of the service-connected right knee for the one year period of September 29, 2014, to September 29, 2015, have been met.  38 U.S.C.A. §§ 1155, 5103, 5107
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5055 (2016).

2. The criteria for a disability rating of 60 percent after the total arthroplasty (replacement) of the Veteran's right knee have been met as of September 29, 2015.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2016).

3. From November 23, 2016, the criteria for a separate 20 percent disability rating for moderate instability in the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 
(Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Entitlement to Total Disability Rating 

A.	Applicable Law

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part IV (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

Under Diagnostic Code (DC) 5055, a 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating for a prosthetic replacement of the knee joint is 30 percent; the maximum is 60 percent.  38 C.F.R. § 4.71a.

Intermediate degrees of residual weakness, pain or limitation of motion, are to be rated by analogy to diagnostic codes 5256, 5261, or 5262.  These diagnostic codes pertain to functional limitation of the knee.  In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40. 

Instability of the knee and limitation of motion of the knee are two separate disabilities.  As such, it is permissible to award separate ratings under both a range of motion code and an instability code (DC 5257), without violating the prohibition on pyramiding.  See VAOPGCPREC 23-97.  

Under DC 5257, for recurrent subluxation or lateral instability of the knee, a 10 percent evaluation is warranted for slight knee impairment.  A 20 percent evaluation is warranted for moderate knee impairment.  A 30 percent evaluation is warranted for severe knee impairment. 

Words such as "mild", "slight", "moderate", "marked", and "severe" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system." Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id., 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Notably, for VA purposes, a normal range of knee motion is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 , Plate II.

B. Facts and Analysis

The Veteran's right knee disability was assigned a 10 percent rating in October 26, 2006 for osteoarthritis effective March 23, 2006. 

The Veteran initially sought an increased rating for his right knee disability in October 2009.  On September 29, 2014, he had a right knee arthroplasty (knee replacement).  First, his appeal concerns whether his right knee replacement qualifies for a total rating of 100 percent for one year following the procedure as assigned under 38 C.F.R. § 4.30 (2016), Diagnostic Code (DC) 5055. 

DC 5055 provides that for knee replacement (prosthesis), a 100 percent evaluation is assigned for one year following the implantation of the prosthesis.  38 C.F.R. § 4.71a.  In view of the foregoing, the Veteran is entitled to a 100 percent evaluation for the one year period following his left knee replacement performed on September 29, 2014.  

The question remains as to whether the Veteran is entitled to a rating in excess of 60 percent subsequent to his right knee replacement surgery. 

In the Veteran's May 2016 Statement in Support of Claim, the Veteran contended that his right knee disability had increased in severity as he was in need of assistance for daily living and suffering as a result of chronic pain.  He stated that he had problems standing and walking due to his osteoarthritis and degenerative joint disease (DJD).  

In a November 2016 VA examination, the Veteran complained of pain in his right knee and stated that he felt like he had no support as his knee had caused him to fall multiple times.  The Veteran also reported that his knee buckled on numerous occasions, and he further reported having pain when lying down and sitting for more than 25 minutes.   

The examiner reported that the Veteran's functional impairment impacted the Veteran's driving.  Additionally, the Veteran reported that he couldn't ascend stairs or walk without assistance.  He reported ambulating regularly with a walker and cane and he further reported the inability to walk over gradient surfaces without falling.  

The examiner also reported that the Veteran's range of motion was abnormal as his flexion was from 0 to 50 degrees and his extension was 50 to 0 degrees.  The examiner attributed this decreased mobility to pain.  The Veteran engaged in repetitive use testing.  The examiner reported that the Veteran experienced pain, fatigue, weakness, and lack of endurance.  After three repetitions, both the Veteran's post test flexion and extension had decreased.  Post test flexion was reported as 0 to 35 degrees with post test extension from 35 to 0 degrees.  Moreover, the examiner noted that the Veteran experienced flare-ups.  

Despite reported objective evidence of crepitus, no ankylosis was reported.  The examiner did not find a history of recurrent sublaxation or effusion.  However, the November 2016 examination revealed that the Veteran experienced medial instability of 5-10 millimeters.  Therefore, the Veteran qualifies for a 20 percent rating for instability under DC 5257 as these measurements indicate the instability in his right knee is moderate.

The Board has considered the statements of the Veteran as to the severity of his right knee disability during the period of this appeal.  He is certainly competent to report that his symptoms have worsened and are observable.  Crucially, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  

After reviewing all of the clinical evidence and subjective complaints, the Board finds that in addition to the temporary 100 percent disability rating the Veteran qualifies for because of his knee replacement, the preponderance of the evidence also shows that a rating of 20 percent for the Veteran's right knee under DC 5257 for moderate instability is warranted as well.  Despite the Veteran having limitation of flexion and extension, which are rated under DCs 5260 and 5261 respectively, the Veteran's post knee replacement disability rating under DC 5055 includes limitation of motion as well as severe painful motion and weakness. 

A rating under DC 5262 is not warranted because no finding of tibial or fibular impairment is of record.  A rating under DC 5263 is not warranted because no finding of genu recurvatum is of record.  A rating under DC 5256 is not warranted because no finding of ankylosis is of record.  Furthermore, a rating under DC 5258 is not warranted because no finding of dislocated semilunar cartilage is of record.  Lastly, a rating under DC 5259 is not warranted because there is no finding of the removal of the Veteran's semilunar cartilage of record.

In conclusion, the Board resolves any reasonable doubt in the Veteran's favor and finds that a one-year temporary total disability rating of 100 percent, followed by a 60 percent rating, thereafter, is warranted.  Similarly, the Board finds a separate evaluation of 20 percent for moderate instability after November 23, 2016, is also warranted.  This appeal is granted in full.


ORDER

A one-year temporary total disability rating of 100 percent, followed by a 60 percent rating, thereafter, for a right knee arthroplasty (replacement) performed on September 29, 2014, is granted. 

An evaluation of 20 percent for moderate lateral instability after November 23, 2016, is granted.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


